December 22, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   ANDRE MCCOY, AS PERMANENT GUARDIAN OF SHANNON MILES
          MCCOY, AN INCAPACITATED PERSON, Appellant

NO. 14-14-00754-CV                       V.

   FEMPARTNERS, INC., FEMPARTNERS OF CENTRAL HOUSTON, L.P.
    F/K/A OGA MANAGEMENT PARTNERSHIP, L.P., NEW OGA, INC.,
  PROASSURANCE CORPORATION, AMERICAN PHYSICIANS SERVICE
   GROUP, INC., AND AMERICAN PHYSICIANS SERVICE GROUP, INC.
     F/K/A AMERICAN PHYSICIANS INSURANCE COMPANY F/K/A
      AMERICAN PHYSICIANS INSURANCE EXCHANGE, Appellees

                     ________________________________

      This cause, an appeal from the judgment in favor of appellees FemPartners,
Inc., FemPartners of Central Houston, L.P. f/k/a OGA Management Partnership, L.P.,
and New OGA, Inc., as well as ProAssurance Corporation, American Physicians Services
Group, Inc., and American Physicians Services Group, Inc. f/k/a American Physicians
Insurance Company f/k/a American Physicians Insurance Exchange, signed September
3, 2014, was heard on the transcript of the record. We have inspected the record
and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

    We order appellant Andre McCoy, as permanent guardian of Shannon Miles
McCoy, an incapacitated person, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.